DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 7-26-2022 is acknowledged.  The traversal is on the ground(s) that a search burden has not been established.  This is not found persuasive because the respective inventions are classified in different areas. The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches similar coated conductive structures, the prior art does not teach or reasonably suggest such a conductive structure that displays the claimed resistance variation (as set forth in claim 1) and that also features a self-assembled coating comprising 98 wt% polymethyl methacrylate acrylic resin and 2 wt% 2,3,4,5,6,-pentafluoroaniline (as set forth in claim 2).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a product displaying the claimed resistance variation when the protective coating comprises 98 wt% polymethyl methacrylate acrylic resin and 2 wt% 2,3,4,5,6,-pentafluoroaniline (as set forth in claim 2), does not reasonably provide enablement for any and all generic self-assembling protective coatings that may be applied to a conductive layer of nanowires.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990), otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all components within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). 
Upon applying this test to claim 1, it is believed that undue experimentation would be required because:
(a) The breadth of the claims is excessive. The claim contains no limitations as to the materials used to make the claimed protective layer or the mechanism or protection.
 (b) There is no direction or guidance presented for how to form an article with the claimed properties other than with a protective layer comprising 98 wt% polymethyl methacrylate acrylic resin and 2 wt% 2,3,4,5,6,-pentafluoroaniline.
 (c) There is an absence of working examples of articles that demonstrate the claimed properties other than with a protective layer comprising 98 wt% polymethyl methacrylate acrylic resin and 2 wt% 2,3,4,5,6,-pentafluoroaniline.
(d) The quantity of experimentation necessary to make an article demonstrating the recited properties with a protective material other than one comprising 98 wt% polymethyl methacrylate acrylic resin and 2 wt% 2,3,4,5,6,-pentafluoroaniline is excessive.  
(e) The field of endeavor (i.e., chemistry) is complex an inherently unpredictable. 
As such, excessive experimentation would be necessary for one of ordinary skill in the art to make an article that demonstrates the claimed properties with a protective material other than one comprising 98 wt% polymethyl methacrylate acrylic resin and 2 wt% 2,3,4,5,6,-pentafluoroaniline.
Claims 3-8 are rejected due to their dependence from claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785